Citation Nr: 1047321	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  05-27 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable initial disability rating for 
service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Alsup, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from February 1955 to August 
1966.  Service in Vietnam is evidenced in the record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which granted service connection for the 
Veteran's left ear hearing loss and assigned a noncompensable 
disability rating effective January 31, 2003, the date VA 
received the Veteran's claim for service connection.  The Veteran 
disagreed with the initial disability rating and perfected an 
appeal.

In an August 2007 decision, the Board remanded the Veteran's left 
ear hearing loss claim for further evidentiary development.  In 
December 2010, the Veteran's motion to advance his claim on the 
docket was granted.


FINDINGS OF FACT

The Veteran's service-connected left ear hearing loss is 
manifested by mild sensorineural hearing loss at 250 Hertz; 
within normal limits hearing sensitivity in the 500-1000 Hertz 
region; and, a moderate sloping to severe/profound sensorineural 
hearing loss in the 1500-8000 Hertz region.


CONCLUSION OF LAW

The criteria for a compensable initial disability rating for 
service-connected left ear hearing loss are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.385, 4.85, Diagnostic Code 
6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served, among other things, as an Army helicopter 
pilot and was exposed to excessive noise that resulted in left 
ear hearing loss.  The RO granted service connection for the 
disability and evaluated the disability as noncompensable 
effective the date VA received the Veteran's claim.  The Veteran 
disagreed, contending that his hearing loss warranted a 
compensable disability rating.

The Board will first address preliminary matters and then render 
a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held that 
compliance with remand instructions is neither optional nor 
discretionary.  The Court further held that the Board errs as a 
matter of law when it fails to ensure compliance with remand 
orders.

As noted above, the Board remanded the Veteran's claim for 
further evidentiary development.  Specifically, the Board ordered 
VBA to provide the Veteran with a VA hearing loss examination.  
The record reflects that the Veteran was provided such an 
examination in September 2008.  Although VBA is required to 
comply with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet.App. 141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination "more 
that substantially complied with the Board's remand order").  
The Board finds that VBA substantially complied with the August 
2007 remand order.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b) (2010); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. 
§ 3.159(b)(1) (2010).

In this case, the RO provided the Veteran with notice in a letter 
dated August 2007 that informed him what was required to 
substantiate a claim for increased disability rating, and how VA 
determines a disability rating and an effective date. This claim, 
however, arises from the Veteran's disagreement with an initial 
disability rating.  The United States Court of Appeals for the 
Federal Circuit and the United States Court of Appeals for 
Veterans Claims (Court) have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  See also Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  The Board observes that the Veteran has 
not contended, nor does the record indicate, that his claim has 
been prejudiced by a lack of notice.  See Goodwin supra at 137 
[Where a claim has been substantiated after the enactment of the 
VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements].

With regard to duty to assist, the Board observes that VA has 
obtained the Veteran's service treatment records and VA treatment 
records, and has provided VA audiology examinations in May 2004 
and September 2008 to assess the extent and nature of the 
Veteran's left ear hearing loss.  The Board finds that the 
examination reports of record are sufficient to render a decision 
in this case.

The Board also notes that all appropriate due process concerns 
have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran 
elected not to have a hearing before a Veterans Law Judge.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2010).  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity resulting 
from diseases and injuries incurred or aggravated during military 
service and their residual disorders in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

Assignment of a diagnostic code

The Veteran's left ear hearing loss is rated noncompensably (0 
percent) disabling under Diagnostic Code 6100.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
a VA adjudicator must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 6100 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
primary diagnosed disability in the Veteran's case (left ear 
hearing loss).  The Board can identify nothing in the evidence to 
suggest that another diagnostic code would be more appropriate 
and the Veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.

Specific schedular criteria

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Hearing loss disability evaluations range from noncompensable to 
100 percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in conjunction 
with the average hearing threshold, as measured by puretone 
audiometric tests in the frequencies 1000, 2000, 3000 and 4000 
cycles per second.  The rating schedule establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled speech 
discrimination test together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 
4.85) by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing acuity 
and the horizontal row appropriate to the numeric designation 
level for the ear having the poorer hearing acuity.  For example, 
if the better ear has a numeric designation Level of "V" and 
the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2010).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 dB or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  The provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 dB or less at 1000 hertz, and 
70 dB or more at 2000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Schedular rating

The Veteran seeks entitlement to a compensable disability rating 
for his service-connected left ear hearing loss.  As indicated 
above, the resolution of this issue involves determining the 
level of hearing acuity in the disabled ear.

The pertinent evidence consists of VA audiological examinations 
conducted in May 2004 and September 2008.  The May 2004 
examination revealed the following puretone thresholds:  




HERTZ



      
500
1000
2000
3000
4000
LEFT
20
20
70
85
90







The average decibel loss for the left ear was 66.25, and speech 
audiometry revealed speech recognition ability of 92 percent in 
the left ear.  

Applying these values to the rating criteria results in a numeric 
designation of level II in the left ear.  Under the schedular 
criteria, this results in a noncompensable evaluation.  See 
38 C.F.R. § 4.85 (2010).

The September 2008 examination revealed the following puretone 
thresholds:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
75
85
95







The average decibel loss for the left ear was 70, and speech 
audiometry revealed speech recognition ability of 88 percent in 
the left ear.  

Applying these values to the rating criteria results in a numeric 
designation of level III in the left ear.  Under the schedular 
criteria, this results in a noncompensable evaluation.  See 
38 C.F.R. § 4.85 (2010).

Both test results demonstrate exceptional patterns of hearing 
impairment requiring consideration under subsections (a) or (b) 
of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four 
Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 
70 or greater at the 2000 Hertz frequency].  Applying the Roman 
numeral found in Table VIA, a designation of level VI is 
appropriate.  The result, however, still results in a 
noncompensable rating under Table VII.

The Board acknowledges that the examinations document that the 
Veteran has diminished hearing.  This is not in dispute.  Indeed, 
the grant of service connection for hearing loss presupposes that 
such in fact exists.  See 38 C.F.R. § 3.385 (2010).  The question 
presented regarding the assignment of an increased rating is 
whether the schedular criteria have been met.  The schedular 
criteria are specific and, as explained above, the Veteran's 
service-connected left ear hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann, 3 Vet. 
App. at 349.



Fenderson consideration

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased rating.  
At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).

In this case, the Board finds that at no time since the effective 
date of service connection has the Veteran met or nearly 
approximated the criteria for a compensable disability rating for 
his service-connected left ear hearing loss.  Accordingly, the 
Board concludes that staged ratings are not for application in 
this case.

Extraschedular consideration

An extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards. See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional 
case includes factors such as marked interference with employment 
or frequent periods of hospitalization that render impracticable 
the application of the regular schedular standards. See Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993).

The Court in Thun v. Peake, 22 Vet. App, 111 (2008), established 
a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  The Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

In this case, with respect to the initial inquiry posed by Thun, 
the Board has not found evidence of an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected left ear hearing loss.  The medical evidence does not 
demonstrate that the symptomatology of the Veteran's hearing loss 
is of such an extent that application of the ratings schedule 
would not be appropriate.  In fact, as discussed in detail above, 
the symptomatology of the Veteran's hearing loss is specifically 
contemplated under the ratings criteria.  Accordingly, the Board 
finds that the Veteran's disability picture has been contemplated 
by the ratings schedule.

Since the available schedular evaluation adequately addresses the 
Veteran's level of disability and the symptomatology his 
disability manifests, the second and third questions posed by 
Thun become moot.  Nevertheless, the Board will briefly note that 
the evidence in this case does not demonstrate any of the factors 
provided in the "governing norms" such as frequent 
hospitalization or marked interference with employment. See 38 
C.F.R. § 3.321(b)(1).  In this case, there is no indication that 
the Veteran has required frequent hospitalizations for his left 
ear hearing loss and there is no evidence of record to indicate 
that it has affected his employment or employability.  


ORDER

Entitlement to a compensable initial disability rating for 
service-connected left ear hearing loss is denied.


____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


